HALL, Judge.
Robert Stewart, Jr. appeals from his judgments and sentences for robbery and grand theft. We find merit only in his contention that since he pled guilty to simple robbery in case no. 86-3286 pursuant to a plea agreement, his judgment and sentence erroneously reflect an adjudication of guilt for armed robbery. We therefore remand for correction of his judgment and sentence. The judgment is affirmed in all other respects.
Affirmed in part. Reversed in part and remanded with directions.
DANAHY, A.C.J., and PATTERSON, J., concur.